DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 4-10 and 19-21, claims 1 and 19 recite that at the coincident bond sites, the upstanding posts are destroyed.  Applicants’ specification as originally filed does not appear to recite the claimed limitation.  Note that although Applicants’ remarks of November 3, 2021, recites support for the limitation at pages 19 and 20, page 19 only appears to recite that 
Additionally, page 20 teaches that the destruction of the structure in the structured film may be considered and balanced in selecting a set of bond sites, as a set of bond sites with a high bond area may crush too many structures in the structured film.  The section recited does not appear to teach that the coincident bond sites necessarily comprise destroyed upstanding posts, as the section appears to disclose structures which are avoided by Applicants’ invention.
Additionally, regarding claim 1, the claim recites that the structured film layer is not microporous. Applicants’ specification at page 14, reciting that at least a portion of the structured film is microporous, does not provide support in the alternative that a structured film which is not microporous, such as non-porous or macroporous, was contemplated by Applicants at the time the application was filed.
Additionally, regarding 19, the claim recites that at the coincident bond sites, the structure film is transparent or translucent.  Applicants’ specification as originally filed does not appear to recite the claimed limitation. 
Regarding claim 21, the claim recites that the nonwoven fabric layer comprises depressions at the coincident bond sites.  Applicants’ specification as originally filed does not appear to recite that the fabric comprise the claimed depressions.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-10 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4-10 and 19-21, claims 1 and 19 recite that at coincident bond sites in an overlapping area of the nonwoven fabric layer and the structured film layers, the structured film layer is discontinuously bonded to the nonwoven fabric layer, wherein at the coincident bond sites, the upstanding posts are destroyed such that at the coincident bond sites, the structure film layer lacks the upstanding posts.  It is unclear exactly what the final structure necessarily entails.  For example, if the structured film layer and nonwoven fabric layer are discontinuously bonded in an overlapping area where upstanding posts are destroyed, it is unclear if there is any upstanding post structure remaining, as Applicants’ specification does not describe what structure is remaining from destroyed upstanding posts or describe what is intended by “destroyed.”
Regarding claim 19, the claim recites that at least a portion of the structured film layer not located in the coincident bond sites has a microporous structure.  However, the claim also recites that at the coincident bond sites, the microporous structure is collapsed.  The claim does not requires a microporous structure at the coincident bond sites.  Therefore, it is unclear what structure is required by the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 19-21 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2013/0149488 to Chandrasekaran in view US Pub. No. 2004/0261231 to Seth and USPN 6,210,389 to Long.
Regarding claims 1, 4-10 and 19-21, Chandrasekaran teaches a structured film of a semi-crystalline polyolefin and a beta-nucleating agent, wherein the film has a backing and upstanding posts attached to the backing, wherein the backing may be microporous (Chandrasekaran, Abstract). Chandrasekaran teaches that a second surface of the backing (i.e. the surface opposite from which the upstanding posts project), is joined to a carrier by lamination, adhesives, or other bonding methods (Id., paragraph 0077).  Chandrasekaran teaches that the carrier may be continuous or discontinuous, wherein the carrier may comprise a variety of suitable materials including non-woven webs (e.g. spunbond webs, meltblown webs and bonded carded webs), plastic films (e.g. single or multilayered films or films comprising foam layers), and combinations thereof (Id., paragraph 0078).  Chandrasekaran teaches that the carrier may be a composite comprising a nonwoven layer and a dense film layer (Id.).  Chandrasekaran teaches that the fibrous materials that provide useful carriers may be natural fibers (Id., paragraph 0079).  
Chandrasekaran teaches that the structured film can be formed into a fastening laminate useful in absorbent articles (Chandrasekaran, paragraphs 0082-0083).  Chandrasekaran does not appear to teach the claimed overlapping area and coincident bond sites, and the claimed film 
Seth teaches breathable fasteners for use with hook fastener systems, wherein the hook fastener generally has an integral film backing which has a porosity (Seth, Abstract).  Seth teaches that a breathable type nonwoven loop material is applied to a breathable backing by intermittent bonding which can be adhesive, heat or sonic bonding or the like so as not to unduly compromise the breathability of the backing (Id., paragraph 0037, Figure 7).  Note that the fibers of the nonwoven loop material 85 are inherently bonded to each other at the intermittent bonding sites, and that the nonwoven loop material inherently comprises non-bonded areas.  
Additionally, Long teaches a fastener system with a lift region, wherein a first fastener component includes an engagement substrate having an appointed lift region and a plurality of engagement members which are operably attached to extend away from the engagement substrate, wherein the lift region contains a plurality of engagement members which have been 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite of Chandrasekaran, wherein the nonwoven carrier is discontinuously heat or sonic bonded to the structured film, as taught by Seth, and wherein the bonding also crushes or melts the upstanding posts to substantially deactivate the posts, as taught by Long, motivated by the desire of forming a conventional composite which are bonded to predictably not unduly compromise the breathability of the backing, while additionally providing ease of unfastening and removal of the article for reduced irritation.

Additionally, note that Chandrasekaran teaches at paragraph 0078 that the term “nonwoven” when referring to a carrier or web means having a structure of individual fibers or threads which are interlaid, but not in an identifiable manner as in a knitted fabric.  Such a definition is consistent with Applicants’ specification at page 4 lines 14-15.
Regarding the film layer being not microporous, the prior art combination does not require the film to comprise micropores as defined in Chandrasekaran (see Chandrasekaran at paragraph 0014, claim 1), and establishes a structure which is not stretched and does not comprise micropores (Id., Fig. 2a).  Therefore, the prior art combination teaches a film structure which is not microporous.
Alternatively, the micropores of the prior art combination appears to overlap and extend beyond the scope of the micropores as set forth in Applicants’ specification, such as at page 14.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite of the prior art combination, wherein the film is either not microporous or comprises micropores, such as greater than about 1 µm, motivated by the desire of forming a conventional composite having the desired porosity based on the totality of the teachings of the prior art.
Regarding claims 6 and 7, Chandrasekaran teaches that the carrier may comprise a variety of suitable materials including non-woven webs (e.g. spunbond webs, meltblown webs and bonded carded webs), plastic films (e.g. single or multilayered films or films comprising foam layers), and combinations thereof.  Chandrasekaran teaches that the carrier may be a 
Regarding claim 7, the claim is interpreted as when the second fabric layer is present, then it comprises surface loops. Since a second fabric layer is not relied on to reject claim 6 from which claim 7 depends, the claim is rendered obvious.
Regarding claims 9 and 10, Chandrasekaran teaches that that the film is suitable for use in absorbent articles (Chandrasekaran, paragraph 0082).  Although Chandrasekaran does not appear to specifically teach a cleaning article as recited in the preamble, a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Since Chandrasekaran teaches a substantially similar structure and composition as claimed, the invention of Chandrasekaran appears capable of the claimed use.
Alternatively, regarding claim 10, Chandrasekaran teaches that the carrier may comprise non-woven webs, plastic films including films comprising foam layers, and combinations thereof (Chandrasekaran, paragraph 0078).  Chandrasekaran also teaches that the carrier may be composite web comprising a nonwoven layer and a film layer (Id.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite of the prior art combination, wherein the carrier comprises a nonwoven layer and film comprising a foam layer, motivated by the desire of forming a conventional composite 
Regarding claim 19, the prior art combination teaches a composite with intermittent bonding sites, wherein the backing may be microporous.  As shown in at least Figure 7 of Seth, at least a portion of the microporous film is not located at the bond sites.
Regarding the microporous structure being collapsed at the bond sites, the prior art combination teaches that after stretching to provide micropores in the backing, the backing is porous while the upstanding posts are not microporous (Chandrasekaran, paragraph 0051).  The prior art combination teaches that joining a second surface of the backing to a carrier by lamination or other bonding methods may be carried out before or after stretching the backing (Id., paragraph 0077).  The prior art combination teaches melt-bonding a fibrous web carrier to a thermoplastic backing (Id., paragraphs 0077, 0083).  It is reasonable for one of ordinary skill to expect that melt-bonding a fibrous web carrier to a thermoplastic backing would include partially melting or collapsing some of the thermoplastic backing or some of the carrier filling in some of the micropores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite of the prior art combination, wherein surface bonding includes at least partial collapsing of the micropores, motivated by the desire of forming a conventional composite comprising melt-bonding a carrier based on the totality of the teachings of the prior art combination.  
Regarding the film layer being transparent or translucent at the bond sites, Chandrasekaran teaches that the film may be stretched, wherein the upstanding posts are transparent (Chandrasekaran, paragraph 0052).  Since the prior art combination teaches crushing 
Regarding claim 20, Chandrasekaran teaches that the film may comprise a side-by-side co-extruded film comprising first and second lanes (Chandrasekaran, paragraphs 0035-0038).  Each of the lanes appears to be within the scope of the claimed strips.
Regarding claim 21, the prior art combination teaches ultrasonic bonding and compression bonding or heat or sonic bonding and embossing which are substantially similar to the processes used in Applicants’ specification to form the coincident bonds.  Therefore, for purposes of examination, the bonding set forth in the prior art appears to result in depressions in the nonwoven.

Response to Arguments
Applicants’ arguments filed November 3, 2021, have been fully considered but they are not persuasive.  Regarding the 35 U.S.C. 112(a) rejection of claim 21, Applicants argue that page 18 lines 20 to 35 recite that bonding is carried out using one of heat, pressure, or ultrasonics, wherein in some embodiments, bonding is carried out with heat and pressure between two calender rolls.  Additionally, Applicants argue that since the Office Action appears to suggest that bonding appears to necessarily result in depressions in both the film layer and the nonwoven.  
Regarding Applicants’ arguments, Examiner respectfully disagrees. Applicants’ specification, such as at page 18 lines 20-35, does not appear to teach or suggest that the nonwoven necessarily comprises depressions at the coincident bond sites.  Applicants’ specification only recites depressions when describing the film, as structures may be positive 
Additionally, although the invention recited in the prior art rejection is made in substantially the same manner as claimed, the rejection is relying on Applicants’ method of making to interpret the product limitation which does not have explicit support in the specification.  However, Applicants’ reliance on the rejection as inherent support for the limitation in the specification is not based on Applicants’ specification as originally filed.  The basis for the rejection is recited to reject the claimed limitation, and does not inherently provide support for the limitation in the specification.
Applicants’ remaining arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786